ON the Merits
At a former hearing of this cause the Court passed upon the question óf bail pending appeal, reserving for future consideration the assignment of error that the facts did not disclose that the crime of burglary had been committed.
Coming now to the only assignment of error, that the plaintiffs in error are not guilty of the crime of burglary under the undisputed facts because the entry to the storehouse of the prosecutor was at the latter’s invitation. On the brief of able counsel for these appellants there appears the question: ‘ ‘Is a person guilty of Burglary when he is invited by the manager to enter the premises?” We have no case in this State which provides us with the correct answer. Contention is made' that the controlling rule of law is stated in Wharton’s Criminal Law, Yol. 2, page 1284, as follows: ‘‘If a servant, with his master’s assent, pretend to agree with a robber, and open the door and let the latter in, this, as has been already seen is no burglary. Where the owner voluntarily assents to the entrance, this is a defense”. The foregoing general statement of the law is supported by many English and American cases. It cannot be doubted that where the owner of a building invites another to enter for a lawful purpose, making the keys available for a peace*38able entry, and a felony is committed, it is no burglary.
In a number of eases the courts undertake to apply tbe maxim “Volenti non fit injuria”, which in the instant case can have no application because the owner did not consent to have his store burglarized. He did nothing to encourage the commission of this crime. There was at most only a tacit understanding that he would not hinder the defendants in the execution of their conspiracy to rob the store.
The question posed by counsel does not admit any qualification whatever. No consideration is given as to when, where, or in whose mind, the crime had its origin. The record shows without dispute that the defendant, Walter Goins, visited the owner’s night manager, one Vance Edward Smith, on two different occasions and disclosed his scheme to rob the store. Smith was given definite and detailed instructions; accordingly the doors to the building were left unlocked so that Goins and associates in the crime could enter. The defendants had made every preparation to commit the crime. P'aul Smith, who was killed in the store by Officer Taylor, had armed himself with a .45 caliber automatic pistol, and West had procured a sack of burglar’s tools with which an entry was to be made and the safe broken open. It is conclusively shown that the three men had planned the robbery long before Goins contacted “Buck” Smith with the intention of securing his co-operation. The owner, Mr. Bostain, upon being advised of the contemplated robbery merely notified the Chattanooga police and they proceeded to occupy the property and arrest the thieves upon their entry into the building.
 The case at bar is clearly distinguishable from the cases cited in support of the rule from Wharton’s Criminal Law, supra. The authorities generally hold *39that there can be no conviction of the crime of burglary where the owner, by word or act, has encouraged or induced the commission of the crime. But the contrary is true where the owner has done nothing that might be considered as an inducement to the crime. State v. Alley, 109 Iowa 61, 80 N. W. 225, 46 L. R. A. 862, 77 Am. St. Rep. 520.
In 86 A. L. R. 264, the annotator makes the following statement:
“(Supplementing annotations in 18 A. L. R. 146, and 66 A. L. R. 479.)
“As is stated in the earlier annotations, it appears to be the general rule, in the class of cases where the doing of a particular act is a crime regardless of the consent of anyone, that if the criminal intent originates in the mind of the accused, the fact that an opportunity is furnished, or that the accused is aided in the commission of the crime in order to secure the evidence necessary to prosecute him therefor, constitutes no defense. The purpose of the detective or governmental agent is not to solicit the commission of, not to create, an offense, but to ascertain if the accused is engaged in an unlawful business, or to entrap the defendant in the act of committing an offense which he has reasonable grounds to believe the accused has commenced, or is about to commence. ’ ’
The foregoing general rule seems to be supported by the great weight of authority. It finds support in our own decisions as well. Dodge v. Brittain, 19 Tenn. 84, and Sanders v. State, 2 Shannon’s Cases 606. In each of these cases (as pointed out by the State’s counsel) it is held that where the felonious design originates with the party charged with the crime it is no defense that the servant of the master pretended to collaborate with him in the commission of the principal felony.
*40The defense of entrapment is not recognized in this State, Thomas v. State, 182 Tenn. 380, 187 S. W. (2d) 529. The contention of appellants ’ counsel that the opening of an unlocked door does not constitute a breaking is not supported by the weight of authority. See case note to 23 A. L. R. 112, also Claiborne v. State, 113 Tenn. 261, 83 S. W. 352, 68 L. R. A. 859, and cases cited in that opinion. The proof in the instant case conclusively shows that there were two screen doors with a spring to pull them to so that it was necessary that some force be used to effect an entrance, also the back wooden doors were closed but left unlocked. The appellants were heard by police officers as they were opening the doors above described.
The assignments of error are overruled, and the judgment of the trial court is affirmed.
All concur.